            Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                              )
                                            )
       Plaintiff,                           )
                                            )       CIVIL ACTION
vs.                                         )
                                            )       FILE No. 5:20-cv-622
5545 NW LOOP, LTD,                          )
                                            )
       Defendant.                           )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant 5545 NW LOOP, LTD, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff

respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

                                                1
             Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 2 of 13




       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant 5545 NW LOOP, LTD (hereinafter “5545 NW LOOP”) is a

Texas for profit corporation that transacts business in the state of Texas and within this

judicial district.

       8.      5545 NW LOOP may be properly served with process via its registered

agent for service, to wit: William Spencer, 5825 Callaghan Road, Suite 101, San Antonio,

Texas 78228.

                               FACTUAL ALLEGATIONS

       9.      On or about December 27, 2019, Plaintiff was a customer at “Jalisco Es

                                              2
             Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 3 of 13




Mexicano” a business located at 5545 Northwest Loop 410, Suite 110, San Antonio,

Texas 78238, referenced herein as the “Gran Jalisco.”

       10.    5545 NW LOOP is the owner or co-owner of the real property and

improvements that the Gran Jalisco is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.    Plaintiff lives approximately 7 miles from the Gran Jalisco and Property.

       12.    Plaintiff’s access to the business(es) located at 5545 Northwest Loop 410,

San Antonio, Bexar County Property Identification number 533703 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and

until Defendant is compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Gran Jalisco and Property, including those set forth in

this Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.    Plaintiff intends to revisit the Gran Jalisco and Property to purchase goods

and/or services.

                                            3
               Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 4 of 13




       15.      Plaintiff travelled to the Gran Jalisco and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Gran

Jalisco and Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of

the illegal barriers to access present at the Gran Jalisco and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

                                              4
              Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 5 of 13




       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Gran Jalisco is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the


                                              5
             Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 6 of 13




Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Gran Jalisco must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the Gran

Jalisco and the Property in his capacity as a customer of the Gran Jalisco and Property

and as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Gran Jalisco and Property that preclude and/or limit his access

to the Gran Jalisco and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Gran Jalisco and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Gran Jalisco and Property

and as an independent advocate for the disabled, but will be unable to fully do so because

of his disability and the physical barriers to access, dangerous conditions and ADA

                                             6
              Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 7 of 13




violations that exist at the Gran Jalisco and Property that preclude and/or limit his access

to the Gran Jalisco and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       29.      Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Gran Jalisco and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.      Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Gran Jalisco and Property, including those specifically set forth herein, and

make the Gran Jalisco and Property accessible to and usable by Plaintiff and other

persons with disabilities.

       31.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Gran Jalisco and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Gran Jalisco and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) Near Subway (Unit 118), the accessible parking space and associated access

             aisle have a slope in excess of 1:48, and is actually closer to 1:12, in violation

                                                7
        Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 8 of 13




    of section 502.4 of the 2010 ADAAG standards and is not level. This violation

    made it dangerous and difficult for Plaintiff to exit and enter their vehicle

    while parked at the Property.

(ii) Near Subway (Unit 118), the Property has an accessible ramp leading from the

    accessible parking space to the accessible entrances with a slope exceeding

    1:12 in violation of section 405.2 of the 2010 ADAAG standards. This

    violation made it dangerous and difficult for Plaintiff to access the units of the

    Property.

(iii)    Near Subway (Unit 118), the accessible ramp leading to the accessible

    entrances has a rise greater than 6 (six) inches but does not have handrails

    complying with section 505 of the 2010 ADAAG standards, this is a violation

    of section 405.8 of the 2010 ADAAG standards. This violation made it

    difficult for Plaintiff to access the units of the Property.

(iv)     Near Subway (Unit 118), there is an excessive vertical rise at the base of

    the accessible ramp in violation of Section 303.2 and 405.4 of the 2010

    ADAAG standards. This violation made it dangerous and difficult for Plaintiff

    to access public features of the Property.

(v) Near Unit 108, the accessible parking space and associated access aisle have a

    slope in excess of 1:48 in violation of section 502.4 of the 2010 ADAAG

    standards and are not level. This violation made it dangerous and difficult for

    Plaintiff to exit and enter their vehicle while parked at the Property.



                                        8
        Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 9 of 13




(vi)     Near Unit 108, the ground surfaces of the access aisle have vertical rises in

    excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

    broken or unstable surfaces or otherwise fail to comply with Section 302, 303

    and 502.4 of the 2010 ADAAG standards. This violation made it dangerous

    and difficult for Plaintiff to access the units of the Property.

(vii)    At Unit 103, there is a doorway threshold with a vertical rise in excess of ½

    (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

    violation of section 404.2.5 of the 2010 ADAAG standards. This violation

    made it dangerous and difficult for Plaintiff to access the interior of the

    Property.

(viii) Near Unit 101, the accessible parking space and associated access aisle

    have a cross-slope in excess of 1:48 in violation of section 502.4 of the 2010

    ADAAG standards and are not level. This violation made it dangerous and

    difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(ix)     The access aisle serving the accessible parking space near Unit 101 is not at

    the same level as the parking space it serves in violation of section 502.4 of the

    2010 ADAAG Standards. This violation would make it difficult for Plaintiff to

    exit and enter his vehicle if parked at that accessible parking space.

(x) Inside Gran Jalisco, there are sales and services counters lacking any portion of

    the counter that has a maximum height of 36 (thirty-six) inches from the

    finished floor in violation of section 904.4 of the 2010 ADAAG standards, all

                                        9
        Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 10 of 13




      portions of the sales and service counter exceed 36 (thirty-six) inches in height

      from the finished floor. This violation made it difficult for Plaintiff to properly

      transact business at the Property.

(xi)      The total number of accessible parking spaces is inadequate and is in

      violation of section 208.2 of the 2010 ADAAG standards. There are a total of

      143 parking spaces on the Property requiring at least 5 accessible parking

      spaces, but there are only three accessible parking spaces on the Property. This

      violation made it difficult for Plaintiff to locate an accessible parking space.

(xii)     Defendants fail to adhere to a policy, practice and procedure to ensure that

      all facilities are readily accessible to and usable by disabled individuals.

(b)       GRAN JALISCO RESTROOMS

(i) The accessible toilet stall door is not self-closing and violates section 604.8.2.1

      of the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or

      any disabled individual to safely utilize the restroom facilities.

(ii) The hand operated flush control is not located on the open side of the

      accessible toilet in violation of section 604.6 of the 2010 ADAAG standards.

      This made it difficult for Plaintiff and/or any disabled individual to safely

      utilize the restroom facilities.

(iii)     The mirror in the bathrooms exceeds the maximum height permitted by

      Section 603.3 of the 2010 ADAAG standards. This violation made it difficult

      for the Plaintiff and/or any disabled individual to properly utilize public

      features of the restroom.

                                           10
             Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 11 of 13




      (iv)      The actionable mechanism of the paper towel dispenser in the restroom is

            located outside the prescribed vertical reach ranges set forth in section 308.2.1

            of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

            disabled individual to safely utilize the restroom facilities.

      (xiii) The door exiting the restroom lacks a proper minimum maneuvering

            clearance, due to the proximity of the door hardware to the adjacent stall

            partition, in violation of section 404.2.4 of the 2010 ADAAG standards. This

            made it difficult for Plaintiff and/or any disabled individual to safely utilize the

            restroom individuals.

      32.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Gran Jalisco

and Property.

      33.       Plaintiff requires an inspection of Gran Jalisco and Property in order to

determine all of the discriminatory conditions present at the Gran Jalisco and Property in

violation of the ADA.

      34.       The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

      35.       All of the violations alleged herein are readily achievable to modify to

bring the Gran Jalisco and Property into compliance with the ADA.

      36.       Upon information and good faith belief, the removal of the physical barriers

                                               11
                Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 12 of 13




and dangerous conditions present at the Gran Jalisco and Property is readily achievable

because the nature and cost of the modifications are relatively low.

          37.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Gran Jalisco and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

          38.     Upon information and good faith belief, the Gran Jalisco and Property have

been altered since 2010.

          39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

          40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Gran Jalisco and Property, including those alleged

herein.

          41.     Plaintiff’s requested relief serves the public interest.

          42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

          43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

          44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

                                                  12
            Case 5:20-cv-00622 Document 1 Filed 05/26/20 Page 13 of 13




modify the Gran Jalisco and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find Gran Jalisco in violation of the ADA and ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendant from

              continuing their discriminatory practices;

      (c)     That the Court issue an Order requiring Defendant to (i) remove the

              physical barriers to access and (ii) alter the subject Gran Jalisco to make it

              readily accessible to and useable by individuals with disabilities to the

              extent required by the ADA;

      (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

              expenses and costs; and

      (e)     That the Court grant such further relief as deemed just and equitable in light

              of the circumstances.

                                          Dated: May 26, 2020.

                                          Respectfully submitted,

                                          /s/ Dennis R. Kurz
                                          Dennis R. Kurz
                                          Attorney-in-Charge for Plaintiff
                                          Texas State Bar ID No. 24068183
                                          Kurz Law Group, LLC
                                          4355 Cobb Parkway, Suite J-285
                                          Atlanta, GA 30339
                                          Tele: (404) 805-2494
                                          Fax: (770) 428-5356
                                          Email: dennis@kurzlawgroup.com




                                            13
